Opinion by
Ekwall, J.
At the hearing the collector’s letter of transmittal was received in evidence, the facts as stated therein being conceded by Government counsel. From an examination of the collector’s letter, it appears that at the time of liquidation, the Iranian currency was converted into United States currency by using the equivalent of $0.058823; that following T. D. 51892, *377liquidation should have been based on an equivalent of $0.053475 for “First Category Goods”; and that the collector’s office would have no objection to a stipulation for a reliquidation based on said equivalent. On the record presented the collector was directed to reliquidate the entry, converting the currency of the invoice, Iranian rials, to United States dollars at the rate of $0.053475.